Asch, J.
(concurring). I join the majority in its result. However, Special Term relied on the ground that the material sought was interagency matter exempt from disclosure under section 87 (subd 2, par [g]) of the Public Officers Law. It seems to me to be inappropriate to rely on this ground. The plaintiffs sought discovery here under CPLR 3120, not the Freedom of Information Law (Public Officers Law, art 6). Since the material sought from the Internal Affairs Department of the New York City Police Department was not “specified with reasonable particularity in the notice”, as required by CPLR 3120 (subd [a], par 1, cl [i]), the result reached by Special Term was correct.